Title: Thomas Jefferson to Samuel J.Harrison, 31 January [1813]
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          Dear Sir Monticello Jan. 31. 1813 
          The mail between Lynchburg and this place is subject to delays more unaccountable than I have ever known on any other rout. your letter of the 17th never reached this place till the 28th inst. I answer it by it’s first return. altho’ it has been my rule to sell my whole crop in mass for an average price on all the qualities, yet considering present circumstances I have concluded to accede to your offer of taking it on the terms of my letter of Jan. 7. only abating the price of the stemmed to 4. Dollars. the truth is that it cannot be made for less than 7. Dollars, and when the price falls short of that, it is a losing culture. accordingly I abandon it, except in lands of the 1st year’s clearing. I inclose you an order to Messrs Goodman & Darnell for the delivery of the tobo as soon as in their power, and in the best order in their power.
          Accept the assurance of my great esteem & respect.Th: Jefferson
         